:JLZ,(QQ? '()U/O?,o?)
061

RAUL D. JACKSON #1367898
William R Boyd Jr Unit
200 Spur 113
Teague, Tx. 75860

 

Court of Criminal Appeals June 3, 2015
Louise Pearson, Clerk ,~

P.O. Box 12308

Austin, Tx. 78711

RE; Ex PARTE RAUL DAVID JAcKsoN, writ NO. wR-73,697-06, wR-73,697¢07,
wR-73,697-08, wR-73,697-09

Dear Clerk,

Enclosed please find Applicant's Suppl@mental Appendix to
Brief`in Support of Application for Writ of Habeas Corpus to be
included in the record in the above-referenced cause numbers.

In an Order issued by the Court on May 20, 2015, the Court
requested the original plea papers be sent from the trial court.
l did, however, make this request to the trial court clerk at the
time of filing that these papers and others be included in the
habeas record,and the clerk failed to comply with my request. I
have included only the papers that l referenced in my application
and brief. Including the Notice of Dispositions that l believe
that the trial court clerk may not send and are relevant to my
claims for relief.

Please bring this information to the attention of the Court.
Thank you. '

 

Applicant, Pro Se

RECE|VEI |NI
couRT oF chmN/:.L APPEALS

JUN 08 2015

libel Accsta, Clev'k.

i)”

WRIT NO. WRr73,697-O6; WR-73,697-O7, WR-73,697-08, WR-73,697-09

EX PARTE
RAUL DAVID JAcKsoN

SUPPLIMENTAL APPENDIX TO
BRIEF IN SUPPORT OF APPLICATION FOR WRIT OF HABEAS CORPUS

 

TABLE OF CONTENTS

 

CERTIFICATE OF AUTHENTICITY

ExHIBtT-1 - Triai No. F-0554511

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket:Sheets / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 2 - Trial NO. F-0555473

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 3 - Trial NO. F§O556279

Original lndictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 4 - Tria1 No; F-0557397

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /

Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 5 - Deadly Weapon Allegation No. F-0554511 only

 

vCER‘I`IFICATE OF AUTHENTICITY

 

l, Raul David Jackson, Applicant pro se, do certify and
declare under penalty of perjury that the documents contained in
this Suppl€mental`Appendix to Brief in Support of Application for
Writ Of HabeaS COerS are true and correct copies of originals as

provided to Applicant by the Dallas County District Clerk.

EXECUTED this 3rd day of June, 2015

    

 

Rau David Jacksoné;;77r
Applicant, Pro Se

 

EXHIBIT 1

cAbSE No. F-0554511

 

 

EXHIBIT l

EXHIBIT l

3 /:1°'»»~,#;, ';»,‘-`

54

Js _ "

v`~'

DEFENDANT Jackson) Raul David B M 06061969 CHARGE POSS CS INT DEL 400G/2Nl

AKA:

ADDRESS 4814 Pam/B Dana< Tx LOCATION nso

 

FILING AGENCY TXDPDOOOO DA'I`E FILED July_l4, 2005 COURT CDC5
COMPLAINANT McKirlney, V . F-055451 l VT#:
C/C Francisco Trevino:

 

`Jacqueline Trevino

`
'y-`,i\

 

 

TRUE BILL INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, - State of Texas, duly organized'at the July Term, A.D., 2005 of the
Criminal District Court 5 , Dallas County, in said Court at said

Term, do present that one JACKSON, RAUL DAVID , Defendant,

On or about the 8 th day of July A.D., 2005 . in t_he County of Dallas and said State, did

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTI-l day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

v against the peace and dignity of the State.

BmHi_"' __ /ij%¢///. Q`/

Friminql nicrrir~f AHnrnpu n`{-`T\nllqc ("n~.mtv 'l`r-\vnc Fnri=msm int/1 a/Grnnrl lnrv

 

Q

F 011 § 151 /

 

 

 

srATE oF TEXAS - § ` lN THE C@C cf
.vs_. § DISTRICT coURT -
_ l BCV¢ cruz 159 u( § '_ - .DALLAs CoUNTY, TExAs
PLEA AGREEMENT

TO THE HONORABLE JUDGE OF SAID COURT: `
The defendant herein and the attorneys for both the defendant and the State waive a jury trial and make the

 

 

following agreement

Defendant’s plea: [\/{ uilty [ ] Nolo contendere

[ ] Defendant will testify. Defendant will NOT testify.

Plea to enhancement paragraph(s): [ rue [ ] Not true

Type of plca: [ Plea bargain ` [ ] Open plea

Open as to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitution

[ ] Other:

State’ s recommendations

Agr ed sentencer

[ Confmement in (penitentia)y)(sfa¢ejim'-l;l(eeungaj'ail) for l 13 ‘ (years) (men+hsj-(days).
[ ] Post-conviction community supervision, confinement probated for (years) (months) (days).
[ Deferred community supervision for (years) (molzths) (days).

[ _ Fine of$ 31 °O:’ . [ ]To be paid. [ ]To be probated.

[ ] Boot Camp [ ] Shock Probation [ ] Substance Abuse Felony Program
[ ‘] Judicial Drug Treatment Center [ ] CENIKOR [ ] Dallas County Jail Chemical Dependency Program

 

[ , ] Restitution in the amount of $ . l [ ] Back-time NOT included.

[ ] Back~time included 4 - 7 .

[ ] efendant will si __('waiver of extradition. .` l [ ] Defend nt know' gly and voluntarily waives appeal.
[~ Other: few all bfch twa ll A// §¢V- rear wu depva

 

[ ] CHANGE OF NAME (Applz'cable only ifbe ls checked)
The defendant having suggested that his/her true name is other than that set forth m the charging instrument,
and having moved that the charging instrument and all other documents 1n this cause be amended to show his/her true
name to be , said motion is hereby granted. It1s so ordered.

4 COURT’S ADMONITIONS TO DEFENDANT
You are charged with the offense of: ' PC' 5 L’l ll() ¢i
The 'unishment range for the offense charged is: - j
[ ' 1" Degree Felony,{' 5 - 99 years or Life and an optional fmc not to exceed $10,000.00.
[ ] Z“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $10,000.00.
[ ] 3rd Degree Felony, 2- 10 years confinement and an optional fine not to exceed $10, 000. 00.
[ ] State Jail Felony, 180 days- 2 years State Jail and an optional fme not to exceed $10, 000. 00.

l l ,

You have an absolute right to a jury tn'al, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf You have a right to testify, but you cannot be compelled to do so. 4 The prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be permitted to withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by written motion'iiled and ruled on before the plea. If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range
allowed by law. Ifyou are not a citizen of the United States, a plea of guilty or nolo contendere may, and under current
F ederal Immigration rules is almost certain to, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court-appointed attorney, you have a right to ten days from the date of the
attomey’s appointment to prepare for trial. You have the right to be tn'ed on an indictment returned by a Grand Jury, and,
unless you'are on bond, a right to two entire days after being served with a copy of the charging instrument before being
arraigned. If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated. If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Offenders, which is incorporated by reference and attached hereto.]

DEFENDANT’S STATEMENTS AND WAIVERS
With the approval of counsel, defendant makes the following statements and waivers. I am the accused in the
charging instrument and am mentally competent l understand the nature of the accusation made against me, the range

 

I hereby waive my right to br led on an indictment returned by a grand _ ,/; any and all defects, elrors,' or
irregularities whether of form or substance, in the charging instrument; my right to a jury trial; and my right to remain
silent l waive arraignment and reading of the charging instrument the appearance, confrontation, and cross-examination

3 of witnesses; my right to ten days to prepare for trial aHer the appointment of counsel (if counsel has been appointed);
and the preparation of a` pre- -sentence report. I consent to the oral or written stipulation of evidence or testimony, to the
introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence,

/ I admit and judicially confess that l committed the offense of 1963 004 on___

~?(Y ./°-g exactly as alleged m the charging instrument I affirm that my plea and judicial abnfession are freely and `

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that l will be required to
register as a sex offender if convicted of , or placed on community supervision for, one of the offenses enumerated under
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Unifonn Extradition Act, should I

be charged with a violation of my community supervision and be arrested in another state, I have the right to require the .
issuance and service of a warrant of extradition, the right to hire legal counsel, or, if indigent, to have counsel appointed,'

and t e right to apply for a writ of habeas corpus to contest my arrest and return to this State.
[ I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right
to contest my return to the State of Texas ii'om any jurisdiction where I may be found. I understand and agree that such

waiver is irrevocable
[\/f I understand that I have a right to appeal to the Court of Appeals. If the trial court follows the terms of the State’s

recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and
yantly give up and waive my right to any appeal.

] DEFENDANT’$ PLEA To ENHANCEMENT PARAGRAPH($) applicable only lfbox is checked)

  
 

legally convicted of the offense(s) alleged therein.

_ SIGNATURES AND ACKNOWLEDGMENTS
I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and I understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are

lcnowingly, freely, and voluntarily made with full understatide of the consequences I request that the Court accept '

all my waivers, statements, agreements, and my plea.

_//é~§”l@l ' Q[e\wéé/?xf/ lee

ate _ Mendant) ' E/ n ( T-A C /cfc[)

Printed Name:
I have consulted with the defendant, whom Ibelieve to be competent, concerning the plea in this case and have

advised the defendant of his/her rights. I approve and agree to all waivers, statements, and agreements of the defendant ~

herein and ask the Court to accept them and the defendant’ s plea.
. 1 '/"
11 f 3 o l 01 /tj/ G¢¢

Date Attomey for Defendant 19 CC
Printed Name: /) ( l/C 6}<
State Bar # . UL(‘T@¢{°??

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations

in this instrument
Assistat District Ao/ `

Date
Printed Name:
State Bar # r;

 

 

 

lt appearing to the Court that the defendant is mentally competent and is represented by counsel, that the
defendant understands the nature and consequences of the charge, and t the parties have sented to and approved
the waiver of jury trial and stipulations of evidence, the Court ?ds the aivers, a ee ents, and plea to have been
knowingly, freely, and voluntarily made, approves the waiver d agreements acc t/ the d endant’s plea, approves
the stipulation of testimony, and approves the change of ' '

    
 

Date ' .ludge

I, the defendant, plead»true to the (second), (third), (second and third) enhancement paragraph(s) which is/are 4
contained in the charging instrument, and judicially confess that I am the same person who was previously duly and _ -

JS

 

 

 

DEFENDANT Jackson, Raul David B M 06061969 CHARGE POSS CS fN'l` DEL
4OOG/2ND
AKA: l
ADDRESS 4814 Parrv B Dallas Tx LOCATION DS_O________
FILING AGENCYTXDPDOOOO DATE FILED July l4, 2005 COURT CDC5
coMPLAINANT McKinney, V F-0554511 vr#=
C/C Francisco Trevino:

 

Jacqueline Trevino

 

 

THE STATE OF TEXAS CAUSE NO. F-0554511
VS.
CRIMINAL DlSTRICT COURT 5
Jackson, Raul David DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits,'written statements of witnesses and other documentary evidence Accordingly, having waived
my Federal and State constitutional right against self-incrirnination, and after having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence in this case:

On the ' 8 th day of July A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day of NOVEMBER 1989, A. D., in Cause Number F89- A4573- S on the docket of 282ND IUDICIAL
DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said
conviction was a final conviction,

l further judicially confess that l committed the offense with which I stand charged exactly as alleged 1n the

indictment m this cause , _
APPROV lirr-57 /

Atto\me or j fendant

  

_. De/f:?a~{
swoRN To AND sUBscRIBED before me on the ;Z.,.:. mH>HCmH

.:->_1 000me l O_~:S~Z>_t U~m.:-g GOC~S, | _U>:r>m GOCZHm >jozzm_.
, eze>z§e acmwmm$@z §§ Hz§z,w § emi§w >
§§ e>@§oz 3§,§31§ aa£>z§. mola§" non>§m >c@e$ ,
EN.\,\\\\ K\t.r\ haul >w n§eme Hz §§ Hze§§zi\§om\~ze
. \._ .

 

 

heath

ms N.. §\s\» §0\

 

 

 

le\@»ht\n\fm\®tifm\ f\m\m\o>..\~\r.\¢l\,|\

 

 

e>am ca ozemm ,

l|\l\.l

\

 

ozemzm ommnocxa

 

fitness m._§ta§tt sr

 

s\t\su.

 

m\tn\ew \\is\\§

 

 

\\.c\\\\.l…mt %\t§§

 

\n\wnn\t nw\d\\ lists \i§\\

 

\\\\ gewin \\ . \

 

\\\\\\cr\. . s\\.\\.\_%i\c

 

\\\.~\\`. A.\r\\ `\. \d\\,\\\\\.\\\r\\ dial J.....mc. b.`m. wmw(!¢\.mw$m
.\\.X. W§ §Rw~t\ st s 1
\.\ w\\. \\(,\ N\\ota\

t¢dn ….¢n§~w jb`§»»~a§u»¥
ink l¢‘~"\ .¢"l

1. h
MWIMV _.\v(.m.: C.»..( m\C{H~. L._.,C.,.HWA..C

ill .d

tlf» ¢\»»r¢~lw.:. #~.>M> :n.\c¢

/»M~»~»MW bd

.…m omemww\em 9a \W\

1 ~1 . ..1/ . ¢
. ,. 1;.:.~..1.. . n.,..»....:.. d ms s. .. .1,.._ .,,.....~.... .. .,
r!_ . . .,».' Lfvfw,@_»r»ww\ COT.LHLT'.,.(.. .m.».

 

      

 

, wm web v . m,,.cn,a._mwmemmm monte E`.

 

   

c e.c,;. ….;r..: --..:m. 5

 

»&ZH_ cab GQBHBFR nmi ch¢¢e:e.t b¢ms=&§~ wou§~nem,

meew geo mr§r UOO_Am.H | OW~Z=Z>F U~w‘:~,~O.H GOCNH. l U>Fr>m OOCZHm

m>:l m._,>.Emu _ \n
. 20,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m§:… 21 me>m . >Iozzm:… 2.. owcmz . o§mzm cm QOES ,
_ .....v © 1 10 .u\ &§QMM\/
. _ ODW @N.` ….\;\v® QIWSKM.»
wmw H..N mgm

 

§§ §§

 

 

 

mu\\\\s\\ n\./ m.»“ »~...1... .?r 1111 d)\m
1~.1®@1\£111111_1__
Z__

*'A defendant in a criminal case has the right ofappeal under these rules. The trial court shall enter

a Certification of the defendant’s right to appeal in every case in which it enters ajudgment ofguilt

or other appealable order_ ]n a plea bargain case --~- that is, a case in which a defendant’s plea was

guilty or nolo contendere and the punishment did nol exceed the punishment recommended by the

prosecutor and agreed to by the defendant ---- a defendant may appeal only: _(A) those matters that

were raised by written motion filed and ruled on before tria|, or (B) after getting the trial court"s
- permission to appeal TEX/\S RULE OF APPELLATE PROCED!,,|`RE 2".2(a)(2).

 

 

N_O_, - D;l_-‘.:)_l? b--.L ;
_ IN CRIM]“NA]. 1)1'STR]C'J' ' ~ _ __
DALLAS C()UN‘.[‘Y, '.l.`EXAS ' ' - - SEQ ` OOOB‘ '

 

OE`FENSE MFR CS 46 » - 'l"[ME 143150
REI)UCEI) . CHARGE

nISPosEn BY PGBC_¢_

 

l)T S‘]`RICT _ CLE » - ~RELEASE INFORMA'J'.‘]' ON ~' _ '

DALLAS COUN'.[‘Y ,

 

 

 

 

 

 

 

 
   

 

 

 

   

 

Aa -aj£maea¢~
UNTY, TEXAS- eeo 0001

 

    

 

    

 

\J \JL.| L\L L\ \JLJ "!U 4 " . . . ';

Ranucan oHARGa ` - _ y

"lT|I\l'nL.‘ I`\'f1 |f\'l"Vf\ L‘

 

 

SaNTENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

l28
29

 

   
     

 

 

    

. air am '~ee-' l
']‘H.TS l>El?"l.‘-~ DEE'T lS SE'l‘ ']'O GO '].‘O COURT Ol\l A FU']‘URE l)A‘l`E '1‘0 BE CORREC']`LY S`.'
TENCE DISREGARD SENTENCE~DEFT SENTENCE`IN ERROR THANK YOU '

 
   

 

   

 

 

35

 

36

 

 

 

 

   
 

 

   
 

   

DALLAS COUNTY, TEXAS REMARKS

 

]
]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, JUDGMENT
CERTIFICATE OF,THUMBPRINT

C.AUSE No. /£‘p{*§"§/F/" /

 

 

 

THE sTATE oF TExAs _ - IN THE
s. DISTRICT coURT # '¢/ -_
//é]/¢¢/L \7:¢@/¢5§ 0 DALLAS coUNTY, TEXAS

l
RIGHT THUMB*_ _Defendane's __/_€.___hand

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DoNE IN coURT THIS /3 DAY or-f />§¢0@”7~4')¢5/r cohnme 1. nx§~z>r ESES ooES, 1 .e>.E.>w nocze_m
e>F I>EW cent .

momlmmeN
Zo..lll||

 

       

m;:….o_u ,:…x>m 1 . _ decesz ommmzmm _ 1 .. . ._..,_…__e§

1\¢1\1dew UmHH OOZHWOWNHU mGwH>ZGm
~ £HH. QOGPHZM . > de . Um®wmm mmmHmzwm
NWHOZM Odmmzwm >m.nm>WQMU Hz Hmm HZUHQHZMZH\~®\NzU .

 

 

 

 

 

ememw£ w

U>.Hm Q~.. O-Um_~

 

 

 

exemem em noc§

\>.R.\GW\D.\§ .) 11 \ . :
N \. §r\l,1»1~191§¢¢ ..P§me~m$m degree

 

 

 

 

 

§§1 estes §

 

_Causc t\to. DS/_ §/`§(’(3/3

 

 

 

 

"1‘1~1ESTATE0FTEL\5 _ § ' _rN THE f/)C (’/
vs. l § _ y r)rsTRrCT CounT ‘
FP‘CK§O/V/, £/Ml - § DALLAS COUNTY,TEXAS

'rR`tAL Coun'r’s CERTIFiCATioN or DEFENDANT’$ thHT or AP`-PEAL*

I, judge of the trial court, certify this criminal case:

E is not a plea-bargain case, and the defendant'has the right of appeal, [or] , l
[:] _ .

is a plea~bargain case, but matters were raised by written motion filed and ruled on
before tl'ial, and not withdrawn or waived, and the defendant has the right of
appeztl, [or] ' 1

l_j is ' 'ea~bargain case, but the trial court has given permission to appeal_, and the

' efendant has the right of appeal, [or]

   

is a )argain ca 'md the defendant has NO right of appeal, [or]

l:l e def ndantl s w `ved the right ofappeal.-' ' t

 

 

 

W"Dat:e Signed

1 have received a copy of this certification:

 

 

Defendant (ifiiot' represented by counsel) Defendant's Coullsel
Mailing Address: v Statc_Bar No.:_ O('Iéflf(l'l€ :)-

'_ __ y Mailing Address: /L{O/ E{M -Aé gg-/O

telephone #: . . _ _

Fa.\: # (ifany) Telephone #: Dét [(d);f/>‘( ?-_S"Zoz
_ Fax_#(_ifany): 2(0( 110 `3[//

"=A defendant in a criminal case has the right ol"appeal under these rules. The trial court shall enter

a certification ofthe defendant’s right to appeal in every case in'which it enters ajudgment ofguilt

or other appealable order. ln a plea bargain case -~-- that is,'a case in which a defendant’s`plea was

guilty or nolo contendere and the punishment did not exceed the punishment recommended by thc

prosecutor`and agreed to by the defendant ---- a defendant may appeal on|y: (A) those matters that

were raised by written.motion l"rlecland ruled on before trial, or (B) after getting the trial'court’s
~ Permission to appeal. TEXAS RULE CJF APPELLATE PROCEDI..|RE '_’5.2(a)(2).

 

 

 

§ . / , x _
;¢,_,_,* `.H`
. /_ z
/ 1
;/.
v`

 

 

 

 
  

  

 

 

; 3

l

g
9 5

g ]N CRlMlNAI DlSTRTCU COURT=4- .; _ l n '
5 _DALLAS COUNTY, TEXAS '." -¢ "SEQ ~.-QO.OQ:~‘.'u-.?.,v
6

7

8

9

    

 

l 'OFFENSE-DEL CS lG~'» *T[ME@IABAZS
“ REDUCEDVCHARGE= j

nyépésén BY PGBC

 

 

R`EMARKS 120605..1)1~.'1‘"\.‘:;[1\1 -.'AT.-L»,. .RE‘EURN!.

 

   

 

   

.DISTRTGT CBERK. . 4 . , ] -~RELEASE NECRMATTON.

DALLAS coUNTY,-TEX‘ - » ~ ].REMARKS

 

 

 

 

 

 

 

 

 

 

 

 

-DALLAS couNTY, TEXAS - sEQ '0002'

 

 

REndCEn CHARGE

 

 

 

b .
\3 SEN'I‘ENCE

 

ri l N ']'HlS I)EF']'. DEF']‘ _]S SET ']'O GC) ']O COURT ON A FUTURE DATE ']'O BE SEN']' ENCE}I) Cl;
RECTLY~ ~`PLEAb "E D[SREGARD DEE“L‘ SENTENCED [N ERROR '['HANK YOU

DALLAS COUNTY, TEXAS ],REMARKS»
. , ]

 

 

 

 

JUDGMENT v
.cERTIFICATE oF THUMBPRINT

CAUSE No. /£0.5.~~'5_5'-’/7_3-.v v

IN.THE'

 

 

THE' sTATE oF TEXAS
Vg_ , ' v DISTR;cT coURT 2¢4/
/C/'-,')%/L \}77£ /5=5”4/ ' DALLAS cOUNTY, TEXAS

 

RIGHT THUMB* Defendant ' s Lhand

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT’S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
. OF THE ABOVE STYLED AND NUMBERED CAUSE.

DAY 03 1233wa - ., .20 ¢)5`.

@Qé:% %>7. .

BAILIFF/DEPUTY SHERIFF

 

DONE IN coURT THIS / ?

*Indicate here if priht other than defendant's right thumbprint

is placed in box:
left thumbprint .' left/right index finger

___

other,

 

____

,_,_`

__`

MOTION TO DISMISS PROSECUTIOL\ FOrm 183 d d l &/@/ /zark'
THE STATE OF TEXAS,

 

NO. ]?05-55473-K

 

vs. § IN THE CRIMINAL
§ _ DlsTRICT COURT FOUR
§ 7 OF DALLAS COUNTY, TEXAS
RAUL DAVID JACKSON § APRIL TERM, A.D., 2006
DEL Cslc _

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit:

The above case has been reindicted as Cause Number F06-00448-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed

 

Med 'on Motion' of Disst\.l Atty.i '(; l¢“§w/'A'=/~ - Assts Disf. .
, :'::
l\')
z *’l
00
O"`*

 

 

 

i/We@ W `~

EXHIBIT 3

CAUSE NO. F-0556279

 

EXHIBIT 3

_EXHIBIT 3

.: ._`,_.¢_Y.:_ ,_`.._.. ..Y. ,-...-

 

 

 

Cl'l

DEFENDANT Jackson, Raul David B M 06061969 CHARGE DEL CS 4G/2ND :
AKA: _ §

ADDRESS LOCATION [ZS§ 2 `

FILING AGENCY TXDPDoooo DATE FILED Aug;ist 25, 2005 ‘ cooRT JDcl95 ,

coMPLAINANT McKinney, V . F-0556279 vr#= i

_ . ‘i'l

 

 

 

'I`RUE BILL INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, State of Texas, duly organized at the July Term, A.D., 2005 of the
195th Judicial District Court , Dallas County, in said Court at said

Term, do present that one JACKSON, RAUL DAVID , Defendant,

On or about thel 5 th day of July A.D., 2005 in the County of Dallas and said State, did

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-'A4573-S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State.

Bill H_ill

` . . ._. . . ... n“,n__r\ ______ '|‘ AAAAA

 

F screw -”::-"'

¢

 

 

SrATE oF TEXAS _ t § - m THE C QC L/
V - ~ § DISTRICT COURT -
FBCSVC( bldg @A vi § ‘_ __ DALLAS CoUNTY,H)'_ W

 

Date /fendant§ MMF
` Printed Name: v H(V.l 0 ¢")

I have consulted with the defendant, whom I believe to be competent,' concerning the plea in this case and have `
advised the defendant of his/her rights. I approve and agree to all waivers, statements, and agreements of the defendant ~

herein and ask the Court to accept them and the defendant’s plea. ~

D te Attorney_for Defendant c , _ ,
Printed Name: g (»L C/°)(

State Bar # . Or'iq if aid "l'

 

As attorney for the State, Ihereby consent to and approve the requests, waivers, agreements, and stipulations
in this instrument, _

ll 20 é-S/-

Date

 

BI L lLL, C "--- District Attorney, Dallas County, by d
,- y ~

Assistant District A o
Printed Name: M:`ij€_i UOQ_AM.~. l O_~:<=Z>F U~m.:-g OOCN.H l .U>:i>m OOCZ._..m

 

 

 

w>_r_£ § H
> m §§ 29 cadide
m;:…_o~., amx>m >jozzm.
_ §§ emi 5a emn§m massiasz

 

 

 

mH_OZm Om.m_m_zmm. Pm O§©md HZ Hmm_ HZUHQHEFZH\»®\NZU

 

 

 

 

 

 

 

 

aim on ozemz c\b\\§%§
mi - \%\\§\M §
@@._,;N§- \\d now §

,_.~_,,W_Y ®. §§ \\\\ %»U §\\Y

O-Umwm O~.i GOC-H

 

\

\\\\Pw l\\s§\\
\\\e§.m sss

 

 

 

  

 

§
.FQ sewing U&m=mu§ Y.,....m./>>7 .

BAILIFF/DEPUTY SHERIFF

 

*Indicate here if print other than defendant’s right thumbprint
is placed in box:

left thumbprint ieft/right index finger

other,

 

 

,__,._`_

MOTION TO DISMISS PROSECUTION
’

Form183' - l (£0/ /38

 

 

THE STATE 0F TEXAS,
No. 1F05-56279-K vs. ' § IN THE CmMINAL
§ DlsTRICT COURT FOUR
§ OF DALLAS COUNTY, TEXAS.
RAUL DAVID JACKSON §
DEL Cs 4c

APRIL TERM, A.D., 2006

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit:

The above case has been reindicted as Cause Number F06-00453-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed.-

_. =y

- ted an mann vi nasa my

C`.D

131

L»y'\

   

§§ =a ms z» iam

 

 

 

 

EXHIBIT 4

EXHIBIT 4

F-0557397

CAUSE NO.

 

EXHIBIT 4

=\
,/ ,..»\'

MT

DEFENDANT Jackson, Raul B M 06061969 CHARGE DEL CS 4G/2ND

 

 

 

 

 

AKA:
ADDREss l LocATloN MII
FILING AGENCY TXDPDOOOO DATE FILEI) september 23, 2005 y COURT CDCS
coMPLAINANT McKinney, V F-0557397 VT#:
c/c
TRUE BlLL iNDIcTMENT

IN_ THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

 

Dallas County, State of Texas, duly organized at the October Terrn, A.D., 2005 of the
Criminal District Court 3 , Dallas County, in said Court at said

Terrn, do present that one JACKSON, RAUL , Defendant,

On or about the 20 th day of June A.D., 2005 in the County of Dallas and said State, did

 

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is idrther presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND
JUDICIAL DISTRICT COURT,' of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State. *
' n Bill Hin @ I/%%¢(£(/
V W

. n . . . ,"-` n n . m,,,,_ D,“-m~\n¢-\ AP+I»\» flran '\\r\l

 

~

ca:"..No. F O$r' f?'? 67 ?"

 

 

sTATE oF TEXAS ' _ - § iN run 1 i &QC "(5
Cm`\£s‘z£ old h ( § k 1 ' DIST§”i’G‘IiCdU§Ji ~
ly d § _ . _.DALLAS COUNTY, TEXAS
. ZUGSDEC lZ ill"i!l=Sl+'
PLEA AGREEMENT'
7 - ~." l _f_`j"§ "» ..'-".1 i~.lt»' ~
T.o THE HoNoRABLE JUDGE oF sAiD COURT: . 9 m § ‘,*;:l‘ [€.`§§1 Ci;_'£fi,t"\ '
-_ The defendant herein and the attorneys for both the defendant and the §i‘atéd`v`ia{iv'e' ’a;ji;.i‘y£§n;'al and make the
following agreement . ’ 5 5 m… " '5 555 5 l
_,Defendant’s plea: [ uilty 4 1 [ ] Nolo contendere 4 11
[ ]_»Defeudant will testify. [ Defendant will NOT testify. '
Plea to enhancement paragraph(s): [ rue _` [ ] Not true 5 ' 5
Type of plea: [ Plea bargain ` [ ] Open plea . 25

;)pianoztl; to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitutiony ‘ i
. er: ‘
State’s recommendation:

Agr d sentence: ~ -

[ Confinement in (penitentiary)(sm¢e-ja#){eenn‘tyjail) for /\§/ (years) (mo.¢uks)-(daye}-.

[ ] Post-conviction community supervision, confinement probated for (years) (months) (days).
[ ] leferred community sgpervision for (years) (months) (days). `

[-. Fine of$ ' 0 '» . [ ] To be paid. [. '] To be probated.

[ ] Boot Camp | 5i Shock Probation [ ] Substance Abuse Felony Program 5 _

[ l] JudicialDrug Treatment Center [ ]CENlKOR [ ]Dal_las County Jail ChemicalDependency Program

 

 

 

[ _ ] Restitution in the amount of $ , . [ ] Back-time NOT included.

[ ] Back-time included ~ ` .

[ ] efendant will sign waiver of extradition._ 5 [ ] Defendant knowingly and voluntarily waives appeal.
[‘~ other: it»[( Sc~+w; h /u/)J cOUOuMu/fé;r /, [/m(/r H,» edf bac/cmc

1 .
[ ] CHANGE OF NAl\/IE (Applicable only ifbe is checked)

The defendant having suggested that his/her true name is other than that set forth in the charging instrument, ',
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
n,ame_to be v . , said motion is hereby granted. It is so ordered. `

. COURT’S ADMONITIONS TO DEFENDANT
You charged with the offense of: . D( § bi 6
T\l;e{zi£nishment range for the offense charged is: 5]
[ ' l" Degree Felony;t$ - 99 years or Life and-an optional fine not to exceed $10,000.00.
[ '] 2“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $l0,000.00.

[ ] 53"’ Degree Felony, 2 - 10 years confinement and an optional fine not to exceed $10,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

l 1 1 . _ ' ' 51

You have an absolute right to a jury trial, to confront and cross-examine the witnesses against you, and to ca11 j
witnesses in your own behalf You have a right to testify, but you cannot be compelled to do so. ~ The prosecuting ff
attomey’s recommendation as to punishment is not binding on the Court.` You will be permitted to withdraw your plea 1

` if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that 5
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were~raised by written motion filed and ruled on before the plea, If you enter a plea of
guilty or nolo contendere and_ there is no plea bargain, the court may assess your punishment anywhere within the range
allowed by law. Ifyou are not"a citizen ofthe United States, a plea of guilty or nolo contendere may, and under current '
Federal Immigration rules is_almost certain to, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you`have a court-appointed attorney, you have a right to ten days from the date of the
attomey’s appointment to prepare for trial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days after being served with a copy of the charging instrument before being ,
arraigned. If you receive unadjudicated community supervision and violate its conditions, you may -be arrested and
subjected to a hearing-limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Comt’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Offenders, which is`incorporated by reference and attached hereto.] `

 

 

§ l DEFENDANT’S STATEMENTS AND WAIVERS
With the approval of counsel, defendant makes the following statements and Waivers. lam the accused in the
-y.-“...-...,. .~..,h......my .,,.A am mmmilv mmnan=.nt_ I understand the nature of the accusation made against me, the range

Ihereby waive my right to b ied on an indictment returned by a grand dj'; any and all defects, errors,5 or
_iiregularities, whether of form or substance, in the :charging instrument; my right to a jury tiial; and my right to remain
silent I waive arraignment and reading of the charging instrument; the appearance, confrontation, and cross-examination
'of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);
and the preparation of a pre-sentence report. I consent to the oral or written stipulation of evidence or testimony, to the
introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence. 5

I admit and judicially confess that I committed the offense of DC § "l 4" l° 94 on____

C) 0 95 exactly as alleged in the charging instrument I affirm that my plea and judicial confession are freely and Y

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

_ I understand the admonitions regarding unadjudicated community supervision, and that I will be required to -
register as a sex offender if convicted of, or placed on community supervision for, one of the offenses enumerated under ~ '
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Unifoim Extradition Act, should I
be charged with a violation of my community supervision and be arrested in another state, I have the right to require the »
issuance and service of a warrant of extradition, the §n'ght to hire legal counsel, or, if indigent, to have counsel appointed, '
and ' e right to apply for a writ of habeas corpus to contest my arrest and return to this State.

_ [ I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right
to contest my return to the State of Texas from any jurisdiction where I may be found. I understand and agree that such '_
wai er is irrevocable.

[\X I understand that I have a right to appeal to the Court of Appeals. If the trial court follows the terms of the State’ s
recommendation as to sentencing, then, after consulting with my attorney, I do expressly, voluntarily, knowingly, and _,
intellige tly give up and waive my right to any appeal.

  
  
  
 

DEFENDAN'I"S PLEA TO ENHANCEIV[ENT 5PARAGRAPH(S) (Applicable only if box is checked) .
; I, the defendant, plead true to the (second), (third), (second and third) enhancement paragraph(s) which is/are _
ontained' in the charging instrument, and judicially confess that I am the same person who was previously duly and § »

legally convicted of the offense(s) alleged therein.§

SIGNATURES AND 5ACKNOWLEDGMENTS
I, the defendant herein acknowledge that §ny attorney has explained to me, and l have read and I understand,
all the foregoing admonitions and warnings regarding my rights5 and my plea, and that my statements and waivers are
lcnowingly, freely, and voluntarily made with full liinderst g of the co/n ences. I request that the Court accept 5

all my waivers, statements, agreements, and my pl§ea. f '
w

[ <> 0 11' . i .
Date >i§refendant j `5 . _ -
Printed Name: /Rx o f ~j//i C 153 /J

I have consulted with the defendant, whom Ibelieve to be competent, concerning the plea 111 this case and have `
advised the defendant of his/her rights. I approve i§nd agree to all waivers, statements, and agreements of the defendant -

herein and ask the Court to accept them and the defendant’s plea
_ H§BO§¢i 1 ,ed §§ZZ-

 
  
 

 

 

Date 45&ttomey for Defendant
Printed Name: E( L(, C\

  

 
    
  

 

MT

 

 

 

 

 

 

 

DEFENDANT Jackson, Raul B M 06061969 CHARGE DEL CS 4G/2ND `
AKA: ' §
ADDRESS LOCATION g [BII
FILING AGENCYI`XDPD()OOO DATE FILED September 23, 2005 COURT CDC3 i
coMPLAlNANT McKinney, v - F-0557397 vr#= ' 1
C/C
THE STATE OF TEXAS CAUSE NO. F-0557397
VS.
` CRIMINAL DISTRICT COURT 3
Jackson, Raul _ DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses. I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence, Accordingly, having waived
my Federal and State constitutional right against self-incrimination, and after having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and

correct and constitute the evidence in this case:
On the 20 th day of June A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell.a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY, -

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day of NOVEMBER, 1989, A.D., in Cau`se Number F89-A4573-S on the docket of 282ND JUDICIAL
DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said

conviction was a final conviction,v

I further judicially confess that l committed the offense with which l stand charged exactly as alleged in the

indictment in this cause.
MPR(? /”Q 7
af /\ ;_ M‘g

 

tto 'or De%dant Defend/ant

c> _- '
SWORN TO AND SUBSCRIBED before me on the (?> day of Nl°u~ , 20 55

APPROVED BY: ' JIM HAMLIN, cLERK
’ DISTRICT coURrs or '

DALLAS OUNTY, 'IiEXAS
By /

"’ v

Deputy District Clerk ,,"

 

 

    

Ai:sistant District Attorney

Defendant's agreement to stipulate and waiver of confrontation and cross-examiatio
approved by the Court. The above Judicial Confession is hereby approved by th

 

_ .m._~_>r UOQAm._, | O_~:S_Z>r U~w.:~_g OOC-.~, l U>:\>w COCZ.Hm

 

 

 

 

 

u>F 355 ,:EL 3m
29 adea
mw>d…_o_,, amx>m >jozzma
§§ munamoz :§§ §§w ua§, ama ammann zo.m G§®md H.Z .Hm..m_ HZ.UHG.H§Z ®
\MW\C\\ ®\. § v H\u \de

 

 

 

 

 

 

C>.um Om O-Umx

za< w . Nch

\\\Q\ ®§\ _ _ oaem§ oa.noc§,_

\\. \\. am §§
\\\§.a @\\§§.\

\\ dam R\w \u\\~\
\\ § § ®\§.\

ue§~ €e._,d f . WGHSZ.S»:+ ma .. t \\
, .r\ m

 

 

m

m ._ m v § 3 nomwew§ac» 5

 

 

3a HSB@ U¢um§_E_wE am Oc§.enco=w_.. Ue»cem.e.=.» mop»¢uon.r

 

 

 

\\uu\§ §§

  

. . !\. §`\w\..\

 

;» _, h \_ :r\

 

§§

ila§ a aa

v

 

 

   

wl \§ \N\\§N\ \ E: m - , _ uaw ua
humqu beam am §§ mm umwa §§ a .… ua wuaw §i: a hal 3 u®%

 

 

f\§ § § beam

 

 

 

 

 

,`..

' Cause No. OS" §;7'§ ?;2`

 

 

 

'rr-n; sTATE or TEXAS § 1N ruiz COC L(
vs. . _ - § nIsTRrCT COURT
TAC 115 O/\J/ Eflvl § , DALLAS CoUN'r\', TEXAS

'l`RlAL COURT’S CE_RTIFI,CATION OF DEFENDANT’S RlGHT OF APPEAL*

I, judge of the trial couxt, certify this criminal case:

l:l is not a plea-bargain case, and the defenclant'has the right of appeal, [or]
|:l

is a plea-bargain case, but matters were raised by written motion filed and ruled on
before trial, and not withdrawn or waived, and the defendant has the right of-
appeal, [or]

m is a plea-bargain case, but the trial court has given permission to appeal, and the
defendanthas the right of appeal, [or]
C§ CHARGE

 

 

 

 

 

 

 

 

SEN'.[‘ENCE

 

 

 

 

 

 

 

 

 

 

.. .` , . .- 4 _1..\ ..g.J> .l (.l
N ']‘H]S DEF'I'-DEFT SE'J‘ ']'O G() BACK_' ‘]‘O COUR'I‘ ON_ A F-U']‘_URE DATE ']‘O BE CORREC']‘IY
N"PE`NCED~P]`¢EAS.E D ‘lj SREGARD S l'_".N'l`ENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

l a m x l l .
DALLAS COUNTY, '.L"EXAS ] REMARKS §
]

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, JUDGMENT' '
cERTIFIc:ATE oF mUMBPRINT

CAUSE No. ' Fdjv' 5'7.3‘/`.7 -

 

THE STATE OF TEXAS ' IN THE

 

 

 

VS. ‘ v DISTRicT cotmT tt j »
.¢‘,, 3 . .

/€WL \/A(’/°/§§"U f DALLAS coUNTY, TEXAS

RIGHT THUMB* Defendant's 7457 hand

THIS Is To cERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABovE-

_NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION

oF THE ABOVE sTYLED AND NUMBERED cAUsE.
DONE IN coURT THIS /3 DAY 03 22/1@¢7/10'7¢@€ , .20 !.5'.

 

' ` - BAILI`FF/DEPUTY SHERI-FF

l
|

¥Indicate here if print other than defendant’s right thumbprint
is placed in box: .

left thumbprint left/right index finger

other,

 

 

MOTION TO DISMISS PROSECUTI\,.< Fol'm 183 . -» ' (,@© ( / 37

 

THE STATE OF TEXAS,

 

NO. F05-57397-K VS. § IN THE CRIMINAL

§ DISTRICT COURT FOUR

§ OF DALLAS COUNTY, TEXAS
RAUL DAVID JACKSON § APRIL TERM, A.D., 2006
DEL CS 4c

Now comes the District Attorney of Dallas lCounty, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit: 1

The above case has been reindicted as Cause Number F06-00450-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed.

Mea an notion br mst.. mry; . , l -'§1'4’//4 . . isst. D'ist.p

   

98 19 93d Z- A*;?¥§‘§UUZ

 

 

EXHIBIT 5

EXHIBIT 5

DEADLY WEAPON ALLEGATION

 

EXHIBIT 5

 

' THE _S'TAT_'E_oE TEXAS`, IN THE cRIMINAL

_ _ _DIsTRicT'co`.URT FoUR oF
l *"11A11L11AV1D JACKSON DALLAS COUNTY, TEXAS

 

NOTICE OF THE STATE’ S SPECIAL PLEA OF
USE OR EXHIBITION OF A DEADLY WEAPON

COMES NOW THE STATE OF TEXAS by and through her Crirninal District Attorney
giving the defendant the following notice of the State’ s intention to submit a special plea in this
. vc2u..ise::' \\ 4
The State intends to seek a deadly weapon finding pursuant to TEX. CODE CRIM.

_,

1 vPROC. ANN art. 42. 12 § 3 g(a)(Z) The evidence will show that the defendant used or exhibited
_ a deadly we_apon, to-wit: a‘FIREARM during the cornmission of said offense or during
11 immediate-night iher§fonn§ ' ` v
l .:lflie State. would show that said special_.plea.does-not- charge the defendant with an

additional or different offense, nor does it prejudice the substantial rights of the defendant,

Respectfully sub’fn__i_§_ted,

 

I